Citation Nr: 1634759	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-24 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder.

2. Entitlement to service connection for chronic kidney disease, to include as due to posttraumatic stress disorder.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claim pertaining to bilateral hearing loss is addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).


FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service or for many years thereafter, and it is not shown to be related to his military service and was not caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran's chronic kidney disease was not present during service or for many years thereafter, and it is not shown to be related to his military service and was not caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria are not met for entitlement to service connection for chronic kidney disease, to include as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of hypertension and nephritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The question of whether the Veteran has hypertension and chronic kidney disease is not in dispute.  Hypertension and chronic kidney disease have been diagnosed.  The Veteran does not contend that either disorder is the direct result of service and the evidence does not support such a conclusion.  The service treatment records are negative for both complaints of and treatment for hypertension or chronic kidney disease, to include the August 1966 separation examination wherein the Veteran's blood pressure was recorded as 120/86 and urinalysis was negative.  

To the extent that any argument is raised as to continuing or ongoing problems with his blood pressure and kidneys since discharge from the military, the Veteran's service ended in October 1966 and the first post-service documented finding of hypertension was in 2001, and chronic kidney disease in 2010, some 35 and 44 years later, respectively.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, more than three decades, four in the case of chronic kidney disease, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claims.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As hypertension and chronic kidney disease were not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, to include after the Veteran was examined by VA in 2016.

The Veteran submitted a statement from J. D., D.O., dated in January 2012 that opines hypertension and chronic kidney disease were "at least as likely as not" secondary to his PTSD.  This opinion, however, is not probative as there is no rationale for that conclusion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

After reviewing the claims file, to include the service treatment records and post-service VA and private medical records and the January 2012 nexus opinion, the physical examination of the Veteran, and with consideration of the Veteran's statements and medical literature, a VA examiner in April 2016 opined that hypertension and chronic kidney disease were not incurred in service.  The examiner reasoned that there was no evidence of elevated blood pressure or abnormal kidney function during military service or within a year of service.  The examiner noted that the Veteran left the military without history or physical evaluation finding of hypertension or renal disease, as documented in his separation physical dated in August 1966.  The examiner found the first post-service diagnosis of hypertension was in 2001, and chronic kidney disease in 2010.  The examiner concluded in the April 2016 report of VA examination and July 2016 addendum that hypertension and chronic kidney disease was found to be due to his age and current clinical condition.  The VA examiner disassociated all current disability from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Thus, service connection is not warranted on a direct causation basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran instead contends that his hypertension and chronic kidney disease are the result of his service-connected PTSD.  In the April 2016 opinion, the VA examiner stated there was no clear distinguished connection between hypertensive or renal disease and the Veteran's psychiatric disorder.  In the July 2016 addendum, the VA examiner opined hypertension and chronic kidney disease were not proximately due to or aggravated by his PTSD.  The examined reasoned that hypertension was diagnosed in 2001.  Chronic kidney disease, stage 3, was diagnosed in 2010, approximately 10 years after the onset of hypertension.  PTSD was not diagnosed until 2011, with the initial treatment with a sleep aid.  Trazadone was not added until ten years after his diagnosis and treatment for hypertension and after his diagnosis of chronic renal disease.  The examiner noted that while a cursory review of literature found that chronic kidney disease was associated with hypertension and diabetes in the elderly, a review of the medical literature revealed that the Veteran's medications for treatment of his psychiatric disorder were not associated with either chronic kidney disease or hypertension and diabetes had not been diagnosed.  The examiner further concluded that there had been no aggravation of the Veteran's hypertension as it has remained uncomplicated, essential hypertension.  Similarly, as the Veteran's chronic kidney disease had not progressed, there was no also basis for aggravation.  Thus, service-connection is not warranted on a secondary causation basis.  38 C.F.R. § 3.310.

The Veteran's statements are not competent evidence to determine whether hypertension and chronic kidney disease are related to his military service and/or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither disorder was diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that either hypertension or chronic kidney disease is related or attributable to the Veteran's active duty service or a service-connected disability.  Accordingly, service connection for hypertension and chronic kidney disease must be denied on both a direct and secondary causation basis.  38 C.F.R. §§ 3.303, 3.310.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for hypertension and chronic kidney disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as due to PTSD, is denied.

Service connection for chronic kidney disease, to include as due to PTSD, is denied.



REMAND

In February 2016, the Board directed the RO to establish whether the audiologists who performed the January 2011 and January 2012 private audiograms were state licensed audiologists and whether they used the Maryland CNC protocol to determine speech discrimination scores in their reports.  While the licenses of the audiologists were confirmed, it still remains unclear whether Maryland CNC protocols were used to determine the speech discrimination scores.  Thus, the development was not compliant with the Board's remanded directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last afforded a VA audiology examination in October 2011, almost five years ago. A preliminary review of the record, suggests that the Veteran's hearing loss disability may have worsened in severity since the initial evaluation in 2011.  For example, on examination in 2011 speech recognition scores were recorded as 96 percent in the right ear and 92 percent in the left ear.  Whereas VA treatment records dated in September 2012 contain speech recognition scores of 80 percent in the left ear and 70 percent in the right.  

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2011 and the last speech recognition scores are dated in 2012, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Accordingly, the case is remanded for the following action:

1.  The RO must confirm, in writing, from the audiologists who performed the January 2011 and January 2012 audiograms whether they used the Maryland CNC protocol to determine speech discrimination scores in their private reports.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.    

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


